Citation Nr: 1016613	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a vision disorder, 
claimed as diabetic retinopathy and vision problems, to 
include as secondary to a service-connected disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type 2 with erectile dysfunction.

3.  Entitlement to an evaluation in excess of 30 percent for 
peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity, prior to January 31, 2007.

5.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left upper extremity, since 
January 31, 2007.

6.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.

7.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2005 and August 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Portland, Oregon (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran claimed entitlement to service connection for 
diabetic retinopathy and/or vision problems in October 2004.  
To that end, review of the claims file also reveals that the 
RO's letters to the Veteran, notifying him of VA's duties to 
assist, do not include information concerning the 
establishment of a disability rating and an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
This must be accomplished. 

Additionally, review of the claims file reveals that the most 
recent of the Veteran's voluminous VA treatment records 
associated with the claims file are dated in November 2005.  
There is no indication in the record that the Veteran's VA 
outpatient treatment ended then or at any point thereafter.  
Thus, the outstanding VA outpatient treatment records must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Finally, VA's duty to assist includes providing a new medical 
examination when a Veteran asserts or provides evidence that 
a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current disorder.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 
C.F.R. § 3.326 (a) (2009).  

The last VA examination with respect to diabetes mellitus and 
its related complications was conducted in July 2007, almost 
3 years ago.  Accordingly, the Board finds that a new 
examination is required.  See Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990) (remand may be required if record before 
the Board contains insufficient medical information for 
evaluation purposes).

Accordingly, the case is remanded for the following actions:

1.  Review the claims file to ensure 
that any notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  
Specifically, provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
with respect to all issues on appeal.

2.  Obtain VA outpatient treatment 
records from November 2005 through the 
present, and associate them with the 
claims file.  Document all attempts to 
secure this evidence in the claims 
file.  

If, after making reasonable efforts to 
obtain any of these records, the RO is 
unable to secure same, notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
Provide a reasonable amount of time in 
which the Veteran and his 
representative may respond.

3.  Schedule the Veteran for an 
examination to determine the current 
severity of diabetes mellitus and any 
related complications, to include 
bilateral upper and bilateral lower 
peripheral neuropathy.  

The claims folder, including a copy of 
this Remand, must be made available to 
the examiner and reviewed in 
conjunction with the examination.  Any 
indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and 
correlated to a specific diagnosis.  

In addition to determining the severity 
of the Veteran's diabetes mellitus, 
type 2, and his bilateral upper and 
bilateral lower peripheral neuropathy, 
the examiner is asked to provide an 
opinion, in light of the examination 
findings, the service and postservice 
medical evidence of record, and the lay 
statements of record, whether the 
Veteran has a current diagnosis of 
diabetic retinopathy, erectile 
dysfunction, or any other disorder that 
is at least as likely as not 
proximately related to or aggravated by 
a service-connected disorder, to 
include the Veteran's service-connected 
diabetes mellitus, type 2.  

If an opinion cannot be provided 
without resorting to speculation, the 
examiner must 1) indicate as much as 
possible why an opinion cannot be 
provided, and/or 2) state what evidence 
is missing from the claims file such 
that a non-speculative opinion cannot 
be given.  The rationale for all 
opinions expressed must be provided.  
The report prepared must be typed.

4.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address of record.  It 
must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  When the above development has been 
completed, readjudicate all issues on 
appeal.  If any benefit sought on 
appeal remains denied, an additional 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

